

113 S1750 RS: Public Access to Public Land Guarantee Act
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 635113th CONGRESS2d SessionS. 1750[Report No. 113–295]IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Flake (for himself, Mr. McCain, Mr. Lee, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 10, 2014Reported by Ms. Landrieu, without amendmentA BILLTo authorize the Secretary of the Interior or the Secretary of Agriculture to enter into agreements
			 with States and political subdivisions of States providing for the
			 continued operation, in whole or in part, of public land, units of the
			 National Park System, units of the National Wildlife Refuge System, and
			 units of the National Forest System in the State during any period in
			 which the Secretary of the Interior or the Secretary of Agriculture is
			 unable to maintain normal level of operations at the units due to a lapse
			 in appropriations, and for other purposes.1.Short titleThis Act may be cited as the
		  Public Access to Public Land Guarantee Act.2.FindingsCongress finds that—(1)public land in the United States is managed and administered for the use and enjoyment of present
			 and future generations;(2)the  National Park System (including National Parks, National Monuments, and National Recreation
			 Areas) is managed for the benefit and inspiration of all the people of the
			 United States;(3)the National Wildlife Refuge System is administered for the benefit of present and future
			 generations of people in the United States, with priority consideration
			 for compatible wildlife-dependent general public uses of the National
			 Wildlife Refuge System;(4)the National Forest System is dedicated to the long-term benefit of  present and future
			 generations; and(5)the reopening and temporary operation and management of public land, the National Park System, the
			 National Wildlife Refuge System, and the National Forest System using
			 funds from States and political subdivisions of States during periods in
			 which the Federal Government is unable to operate and manage the areas at
			 normal levels due to a lapse in appropriations is consistent with the
			 values and purposes for which those  areas were established.3.DefinitionsIn this Act:(1)Covered unitThe term covered unit means—(A)public land;(B)units of the National Park System;(C)units of the National Wildlife Refuge System; or(D)units of the National Forest System.(2)Public landThe term public land has the meaning given the term public lands    in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).(3)SecretaryThe term Secretary means—(A)the Secretary of the Interior, with respect to land under the jurisdiction of the Secretary of the
			 Interior; or(B)the Secretary of Agriculture, with respect to land under the jurisdiction of the Secretary of
			 Agriculture.4.Agreement to keep public land open during a government shutdown(a)In generalSubject to subsection (b), if a State or political subdivision of the State offers, the Secretary
			 shall enter into an agreement with the State or political subdivision of
			 the State under which the United States may accept funds from the State or
			 political subdivision of the State to reopen, in whole or in part, any
			 covered unit within the State or political subdivision of the State during
			 any period in which there is a lapse in appropriations for the covered
			 unit.(b)ApplicabilityThe authority under subsection (a) shall only be in effect during any period in which the Secretary
			 is unable to operate and manage covered units at normal levels, as
			 determined in accordance  with the terms of agreement entered into under
			 subsection (a).(c)RefundThe Secretary shall refund to the State or political subdivision of the State all amounts provided
			 to the United States under an agreement entered into under subsection (a)—(1)on the date of enactment of an Act retroactively appropriating amounts sufficient to maintain
			 normal operating levels at the covered unit reopened under an agreement
			 entered into under subsection (a); or(2)on the date on which the State or political subdivision establishes, in accordance with the terms
			 of the agreement, that, during the period in which the agreement was in
			 effect, fees for entrance to, or use of, the covered units were collected
			 by the Secretary.(d)Voluntary reimbursementIf the requirements for a refund under subsection (c) are not met, the Secretary may, subject to
			 the availability of appropriations, reimburse the State and political
			 subdivision of the State for  any amounts provided to the United States by
			 the State or political subdivision under  an agreement entered into under
			 subsection (a).December 10, 2014Reported without amendment